PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/247,472
Filing Date: 11 Dec 2020
Appellant(s): DRFIRST.COM, INC.



__________________
Melanie Grover
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I. Rejections under 35 U.S.C. § 101
A. The claims do not recite the enumerated methods of organizing human activity (Step 2A- Prong One)
The Appellant states, “To the extent that the Office believes the claims are directed to social activities, teaching and following rules or instructions (managing relationships/interactions between people), the claims are not like the claims listed in the sub-grouping examples listed in M.P.E.P §2106.04(a)(2)(II)(C).” The Specification paragraph 24 includes, “In other words, the virtual room changes purpose (e.g., room status) during the virtual visit to simulate, for example, a location change of the subject patient as compared to a physical visit. The virtual room change dictates the change of the other participants, either in the room with the subject or in the service team for the subject.” It is the Appellant’s Specification that describes the invention as managing relationships/ interactions between people.  Other examples exist.
The Appellant states, “Instead, the claims are directed to "technical solutions to technical problems presented by virtual interactions or virtual visits to an institution or an organization." Application, [0003]. Specifically, the claims are directed to a specialized digital infrastructure (i.e., a logical structure that is an advancement in computer technology)1 for encapsulating relevant …” However, paragraph 3 does not include what is the specific technical problem. The Specification fails to describe what problem was overcome.  Further, there is nothing disclosed showing what specific improvement occurs.
B. The claims integrate any alleged method of organizing human activity into a patent-eligible application (Step 2A - Prong Two).
The Appellant states, “Even if the claims relate to a method of organizing human activity, the present rejection constitutes error by using an overly broad abstract idea to reject the specific elements that integrate the unspecified human activity into a practical application.” The Appellant’s opinion is noted.
The Appellant states, “Instead, the claims are directed to a specific and novel infrastructure for encapsulating data, controlling access to the data, and controlling (revoking and permitting) access to a communication channel that facilitates timely communications related to a particular service episode for a subject participant (e.g., a patient).2 This infrastructure provides a specific solution to existing problems with virtual interactions that do not exist in a physical setting. 3”  The Examiner notes that the only item related to healthcare is that the user is labeled “patient.” Otherwise, the invention is directed toward a general purpose room with rules.  Instead of claiming the details found in one of the figures, the claims are use the generic “virtual room” with generic “access rules.”
The intended function of the rooms is noted.  The intended function does not require particular functionality.  This is noted by the claim breadth, written in functional terms.  Note that the specific “access rules” are not claimed.  Further note that the specific “status update” is not claimed. A status update flag must exist but not what is required to be a status update.
The Appellant states, “Thus, the access rules in conjunction with the object instance enable participants to automatically gain access to the instance ( e.g., "providing access to the virtual room to invited room participants who accept") and thereby a communication channel with the subject as well as with other team members …” The Examiner agrees that the instant invention is directed toward methods of organizing human activity.
The Appellant states, “The Office errs by failing to address the specific infrastructure (virtual object instance) and the particular way the infrastructure is used in the claims, incorrectly dismissing the entirety of the claim as directed to "organizing human activity" generally.” It is interesting that the Appellant does not argue what the “specific infrastructure” that the Examiner ignores. The Examiner looks at the claim in light of the Specification including paragraph 105, “Further, since numerous modifications and changes will readily occur to those skilled in the art, it is not desired to limit the inventive implementations to the exact construction and operation illustrated and described, and accordingly all suitable modifications and equivalents may be resorted to, falling within the scope thereof.”
The Appellant further states, “In this sense, the present case is similar to that of ex parte Smith, 6 which the Office designated as Informative.” It is first noted that Smith is directed toward a fundamental economic practice while the instant invention regards human activity.  Further, Smith “focus on addressing problems arising in the context of a hybrid derivatives trading system” while the instant invention does not disclose what problem that it overcomes.
The Appellant states, “Although the specific solution did not make the computer itself faster, the Federal Circuit considered improving the user experience a technological improvement.” The Specification describes no technological improvement.
The Appellant further states, “The present claims similarly provide a technical solution to problems presented by virtual interactions that, while they may not make the computer itself faster, do provide a technological improvement and improved user experience, adding new functionality in the form of a data structure, generated for a particular subject participant, that controls access to communication channels for/about the participant and controls access to data (including ephemeral data that is conventionally not captured) about the subject participant based on a status for the object.” An improved user experience is not a technical solution but rather a result.  That result may be made, as with the instant invention, using existing technology.
The Appellant states, “Like the Examiner in Smith and the district court in Data Engine, the present rejection dismisses the specific claim elements that set forth how a specific result is achieved and instead dismisses the entire claim as abstract and amounting to nothing but adding the words "apply it". As outlined in Smith and Data Engine, this constitutes error.” However, the Examiner repeats that it is the Specification that fails to disclose a technical or technological improvement.
The Appellant states, “For support of this unreasonably broad conclusion, the rejection relies on a single paragraph describing a computing device, which indicates the elements recited by Appellant's claims tum a generic computing device into a special purpose computer, while ignoring the many paragraphs in the specification directed specifically to the infrastructure and its advantages. O.A. at 24.” The argued “special purpose computer” are generic computers once the claimed software is turned off. The fact that the “special” nature of these computers is transient goes to why there is nothing special about these computers. The abstract idea, through software, is applied to technology.
The Appellant states, “Like the district court in Cosmokey, the present rejection takes the single paragraph out of context in disregard for the numerous passages in the specification that actually discus the novel digital infrastructure and its contribution over existing solutions.” The Examiner stands by his reading of the Specification. The Examiner encourages the Appellant to read the paragraph before and the paragraph after to explain where the interpretation is incorrect.  Instead, the Appellant argues that the Examiner misreads the Specification but does not state what the correct interpretation of these words should be.
The Appellant states, “Indeed, the present rejection uses a broader abstract idea than was used by the district court in Enfish or the Examiner in Smith. For the reasons outlined in Enfish, Smith and Data Engine, this constitutes error and the rejection should be reversed.” The Appellant’s assertion is noted.  However, the facts as disclosed by the Appellant’s Specification differ from the Enfish opinion.
C. The claims amount to significantly more than "organizing human activity" (Step 2B).
The Appellant states, “That is not the case here. Instead, present claims are like the claims of DDR Holdings, where the Federal Circuit found that "[u]nlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result." M.P.E.P 2106.05( d)(II).” The comparison is noted. However, the Appellant fails to link the specific claim language to DDR Holdings technological improvement.  Further, the Appellant fails to show where the instant Specification describes the technological improvement as done within the DDR Holdings Specification.
The Appellant states, “Likewise, the present claim elements were developed by the inventors, not admitted prior art, and yield advantages over not present in other systems. For example, Appellant's specification indicates "[d]isclosed systems and methods provide technical solutions to technical problems presented by virtual interactions or virtual visits to an institution or an organization" where, unlike the physical world, "event flow organization and information sharing among various care events are unavailable." Application, ,i [0003].” It should be understood that besides the now twice quoted paragraph 3, there is nothing in the 109 following paragraphs that describes what the technical improvement is.
The Appellant further states, “Some other advantages from Appellant's specification are provided below:” As the Appellant surely knows, advantages are not technical solutions. The advantages may simply be the benefit of applying the abstract idea to technology as in the claimed and disclosed invention. 
The Appellant states, “This is error and directly contradicted at least by paragraphs [0003], [0049], [0052] of Appellant's specification.” If there was an error than the Appellant could easily cite several sentences that show what the technical improvement is.  Instead the Appellant shows 3 paragraphs and says that it somewhere within these.  These paragraphs describe the environment but not the technological improvement.
The Appellant states, “The present rejection errs by dismissing the specific claim elements that set forth how a specific result is achieved and instead dismisses the entire claim as abstract and amounting to nothing but adding the words "apply it".” The Examiner and the Appellant disagree on the meaning of “specific.”  For example, what is a virtual object? Specification, paragraph 25 includes the non-limiting, “Implementations provide customizable access rules, which programmatically determine access to the two communication channels of the virtual object (e.g., to a room channel that includes the subject participant; to a subject-centered channel that excludes the subject participant) based on room status.”  Otherwise, there is nothing describing what a virtual object could be.
As another example of the claim breadth, what is a “role?”  Paragraph 28 includes the non-limiting, “The roles can be, e.g., a nurse, a physician, a specialist, interviewer, guide, etc.”  How does the “role” affect user functionality?  Paragraph 38 also describes this in a non-limiting manor, “Some virtual visit access rules 122 may, for some roles, define data access rights.” But the claims do not actually describe different rules for each role. 
providing access to the virtual room to invited room participants who accept, the access including a first virtual room interface configured for the first room status based on room participant role,…
The rules for the roles could be the same because there is nothing that states what roles each participant must have.  The problem is that the claims are non-specific and the Specification is written in open terms.
II. Rejections under 35 U.S.C. § 103
Claim 1
iii. Leacock and Dimitrijevic fail to disclose or suggest a room status change
The Appellant states, “The rejection constitutes error because Leacock fails to disclose or suggest "receiving a room status change for the virtual room," as recited by claim 1.”
The claim limitation, 
receiving a room status change for the virtual room to a second room status, and
The Specification regarding room status (Emphasis added)
 [0004] The infrastructure includes a virtual visit object generated for a subject participant. A virtual visit object includes a virtual room for the virtual service (e.g., one or more sessions of medical care or other type of visit for the subject). The virtual room has a room status. The virtual room status reflects the current purpose of the virtual room, or in other words the purpose of the current virtual session. The room status can change over time reflecting different purposes or different sessions. For example, the virtual room can have a pre-exam or pre-admission status (similar to a waiting room), an active exam status, a post-op status, an imaging status, a pre-op status, a recovery status, etc. In comparison to a physical visit, where a subject participant moves from one physical room to another, the virtual room changes its room status to reflect the concept of physical room changes of the subject participant. The room status of the virtual room may be associated with the purpose of the room. The status of the virtual room may also be associated with a name or an address of the room.
[0027] A virtual visit object encapsulates and organizes the data and personnel involved in the visit, e.g., an episode of medical care, a virtual orientation, a virtual school day, etc .. A virtual visit object is generated for a subject participant. A subject participant can be any person for whom the visit is being coordinated ( e.g., a patient, a job candidate, a potential customer or student, a tourist, a matriculated student, etc.) The subject participant may also be described as having (or being assigned to) a subject participant role for the virtual visit object. A virtual visit object is associated with a virtual room. The virtual room has a room status. The room status indicates the current purpose of the virtual room. The purpose of the virtual room may change throughout the visit. The status of a virtual room is used to identify access rules. Access rules are rules set by the enterprise for the visit that define who has access to a virtual visit object, what information is available in the interfaces for a virtual visit object, what information is collected for a virtual visit object and when, what level of access a participant has, etc. Thus, access rules can define who is invited to a virtual room based on room status (room access rules), can define who is a service team participant based on room status (team access rules), can identify information collected from one or more participants in a virtual room and/or can identify what information is displayed to a particular participant (room participant access rules), etc. Some access rules can apply to the virtual object as a whole. For instance, some personnel may be associated with a particular virtual visit object because of their role and the subject participant to which the virtual visit object applies. For example, a physician may be assigned to a virtual visit object (e.g., as a team participant and/or a room participant) because the patient for that virtual visit object is a patient of the physician. Likewise, a recruiter may be assigned to a virtual visit object because the recruiter is assigned to the job candidate for which the virtual visit is  generated. Thus, no matter what the room status is, the physician or recruiter has access to the virtual visit object. Put another way, some access rules may give a participant full access to all room status values. In some implementations, the physician or recruiter may or may not be a virtual room participant depending on the status of the virtual room. Even if the physician or recruiter is not a virtual room participant, the physician or recruiter may still be a team participant, with access to the subject-centered chat, which is a communication channel.
It is important to understand that the Specification does not limit what constitutes a “room status” and what is required by a “room status change.”  In fact, it is implied that a “room status change” is the changing of a “room status” from one purpose to another. However, this is not required by the claims or the Specification.  A room might have another “room status” than what is disclosed. For example, a room status may initially be “closed” and then become “open.”  The “status” might go from empty to be occupied.  The room status changes to allow for participants to enter the room but the intended function of the room never changes. Additional status could be used including having room changing from being empty be occupied by a single user.  
Note that the Specification does not state what is required by a “room status change.”  
The Appellant states, “The Office alleges "any room description could be 'status' indicator as the status is the result of an action and not the cause of an action" to ,i,i [0129] and [0080] of Leacock for support. O.A., p. 9. Appellant notes that the term "description" does not appear in these paragraphs.” The claims are read in light of the Specification but the Specification is not read into the claims. As the Specification does not require a specific event to occur to be a “room status change,” is left to the Examiner to understand this through Broadest Reasonable in light of the Specification.  As mentioned above, the Specification is not limiting.  Therefore, the Examiner understands that a room status changes once a user moves into a room as shown by Leacock.
In sum, it is the Appellant’s opinion that the room status be related to the intended purpose of a room. According to the Appellant, a room status change would then reflect a change of the intended purpose. However, the Examiner is going by the broad and open language found within the Specification that does not limit “status” and does not limit “purpose.”
The Appellant states, “The alleged rebuttal for Appellant's arguments is that "the specification does not disclose what this must be." O.A. at 27. This is false, as the specification is full of examples of a room status change, e.g., in ,i,i [0004], [0053], [0054], [0086], and [0099]-[0101].” The Examiner agrees that there are examples. However, the claimed invention does not bring those disclosed examples into the claims. 
iv. Leacock and Dimitrijevic fail to disclose or suggest updating room participants responsive to a room status change
The Appellant states, “The rejection constitutes error because Leacock and Dimitrijevic, alone or in combination, fail to disclose or suggest "responsive to the room status change: ... updating the room participants according to at least a second access … The Office alleges governance rules disclose this element but does not explain how the governance rules revoke access from room participants with roles not identified in the second access rule.”” As with status change, the question is whether the Specification is read into the claimed invention.  
From paragraph 129:  In one exemplary embodiment, if the user is outside the virtual area, the user is provided with a minimal level of detail of the interactions occurring within the virtual area ( e.g., the user can see an outline of the floorplan, background textures, and plants of the area, but the user cannot see where other communicants are present in the area); if the user is within the virtual area but outside a particular zone of the area, the user is provided with a medium level of detail of the interactions occurring within the particular zone (e.g., the user can see where other communicants are present in the area, see a visualization of their current states-talking, typing a chat message, whether or not their headphones and microphones are turned-on-and see whether any of the view screens are active); if the user is within the particular zone of the area, the user is provided with full level of detail of the interactions occurring with the particular zone ( e.g., the user can see a thumbnail of the file being shared on a view screen, hear and speak with other communicants in the area, and see elements of a log of chat messages that were generated by communicants in the zone).
From paragraph 80: The constraints 47 typically include controls on access to the virtual area. The access controls typically are based on one or more of capabilities (where access is granted to communicants or client nodes having proper capabilities or permissions) and an access control list (where access is granted to communicants or client nodes having identities that are on the list).
It is not whether the disclosed and not claimed, non-limiting examples in the Specification differ from the cited art. Rather, what is required by the claims. The Examiner believes that he has met his burden. 
The Appellant further states, “The Office fails to explain how Leacock allegedly discloses governance rules that "uninvite" any particular avatar from a virtual area or zone, much less pointing to any avatar being uninvited to the "Main space" once the user enters the Main space.” There is no claimed feature that a user is “uninvited.” The claims discuss room status changes including something that must be “a second access rule.” The claims do not limit what that “second access rule” must be. 
Claim 13
iii, Schoenberg, Nickerson, and Dimitrijevic fail to disclose or suggest instantiating a virtual visit object for the patient including ... assigning the patient to a subject participant role and sending an invitation to the virtual room to the patient. "
The Appellant states, “The   rejection   of   claim   13   constitutes   error   because   Schoenberg,   Nickerson,  and  Dimitrijevic fail to disclose or suggest "instantiating a virtual visit object for the patient  including ...  assigning the patient to a subject participant role and sending an invitation to the virtual room to the  patient."
responsive to the request, instantiating a virtual visit object for the patient including:
assigning a room status of a virtual room in the virtual visit object to a first room status,
assigning a first service team member to room participants for the virtual room based on a role identified in a first room access rule applicable to the first room status, and
assigning the patient to a subject participant role and sending an invitation to the virtual room to the patient,
The Examiner begins with the claims in light of the Specification.  Paragraph 110 includes the very similar language, “According to one aspect, a method comprises receiving a request for a virtual visit from a patient and instantiating a virtual visit object for the patient including assigning a room status of a virtual room in the virtual visit object to a first room status, assigning a first service team member to room participants for the virtual room based on a role identified in a first room access rule applicable to the first room status, and assigning the patient to a subject participant role and sending an invitation to the virtual room to the patient.” The Specification does not explain what function is required by “assigning.”  The Specification does not describe an intended result of “assigning.”
The Appellant states, “This paragraph does not indicate that the waiting room is an instance of a virtual visit object is generated for the patient. Rather, this paragraph discloses that a patient is placed into a queue for the physician.” As shown above by the claim language, “waiting room” is not claimed. The claims use the broad language “virtual room,” “virtual visit object” and “room status.” It should understood that the room is any kind of room with an intended function.  The room label, “waiting room” does not impart function.  The room label only differentiates one virtual area from another.  The room rules could all be the same.  Since the room is “virtual,” calling a room a “waiting room,” a “queue,” or a “room” only describes how a group of users are potentially combined together. The claims do not restrict a user to a single room.
The Appellant further states, “Other portions of Schoenberg make clear that the queue is for a particular physician, not for a particular patient:” Claim 13 does not include a queue although claim 14 does.  Regardless, claim 14 does not state who the queue is for.   As argued above, the Examiner is attempting to exclude others from a “virtual room” whose function is not claimed.  The claim language is broad and the Specification is written using open examples.
The Appellant states, “Tellingly, Schoenberg never refers to the waiting room as "the patient's waiting room."” The Examiner believes that he Appellant is arguing that the virtual room must be possessed by the subject (patient or another user).  However, this is not required.
As an example. Suppose that there is a virtual room called bathroom. There is an access rule that describes how many participants can be in the room simultaneously. There are object rules that describe the user communication while in the bathroom.  However, the room is virtual. Therefore the user could be both in the bathroom and in the conference room.  Each room having its own distinct access rules and distinct communication rules.   And the administrator could change the rules while the participants are in their respective rooms because the room functions are unimportant.  The claims are directed only toward generic access rules.
The Appellant states, “The Office responded to this argument by alleging "this feature is not claimed." O.A. at 27. This is incorrect, as the claim specifically indicates that the virtual object is generated for a subject participant.” The Appellant continues, “In this case, to allege that a waiting room for a physician constitutes the claimed virtual visit object is wholly divorced from the specification and the record evidence.” The Appellant could have shown where the Specification states that a room function was required.  As included in Specification paragraph 24, “The virtual visit object is centered around the subject participant and implements a virtual room that moves with the subject participant during the visit.” The Specification instead describes these objects hierarchically and so therefore the Examiner’s interpretation is in light of the Specification.
iv. Schoenberg, Nickerson, and Dimitrijevic fail to disclose or suggest a room status change or updating room participants responsive to the room status change.
The Appellant states, “Appellant cannot determine, and the Office does not indicate, how these paragraphs disclose the status of 'waiting room' for a patient's virtual visit object being changed to some other status. Indeed, the Office does not explain what the second status is. This makes the rejection facially deficient and it should be reversed.” The Examiner understands that the Appellant is reading the disclosed “room status” into the claims. That is that “room status” must be the room label. However, this is not required.  
The Appellant states, “This is not a rebuttal of Appellant's arguments for at least two reasons. First, a change must change the status to something.”  The Examiner reminds the Appellant that the claims must exclude others from making and using and not exclude others from labeling.  Therefore, the Schoenberg reference (paragraphs 50 – 52) describes whether a physician is available or not.  When a physician is available then the patient is able to see the physician. There is no requirement that there be a label change.
The Appellant further states, “Second, claim 13 specifically recites "assigning a second service team member to the room participants for the virtual room based on a role identified in a second room access rule applicable to the second room status" (emphasis added).”  The Schoenberg reference, paragraph 50, initially describes the patient interacting with “support staff.”  Later, when the physician becomes available, the physician is assigned to the patient.  There is nothing that requires the support staff to go away.
The Appellant further states, “As explained in the specification, the function of the room status and room access rules is (among other things) to determine the team participants.” The claim does not require the determination of “team” participants. The Specification does not require a particular function of the access rules.  There is a discussion of team members but not the functional requirements of the members or how a team is created.  Assigning groups or assigning teams is not claimed.
The Examiner appreciates the Appellant’s arguments in support of the 35 U.S.C. 101, methods of organizing human activity, rejection abstract idea rejection above..
The Appellant may be arguing that there are business rules for a company, business rules for a team within a company, and business rules for an individual within a team.  Had the Appellant claimed business rules such as these then the Examiner would have cited art.  Existing laws, such as HIPAA, have produced multiple examples of business compliance.  The Specification is non-specific and the claims are broad.
The Appellant states, “The Office alleges that these same paragraphs disclose "support staff is removed when switched to physician." O.A. at 19. The word 'removed' is not found in these paragraphs and the Office does not explain, outside of using the claims as a blueprint, why one of ordinary skill in the art would understand these paragraphs to disclose any staff being removed.”  The limitation:
removing the first service team member from the room participants 
responsive to determining the second room status 
lacks an access rule for the role for the first service team member;
The interesting part of the claim language is not just that it is conditional.  The interesting part is that the claim itself does not determine the condition.  For example, there is no first step to determine that the second room status lacks…. Rather, there is at first a conditional statement that occurs only when and if the second room status is determined. Since the claim step is passive, “responsive to determining,” the limitation can also be read that the actual step of determining is performed outside the claimed steps. It is required is that the determination been made prior to perform the “removing” but the timing of the determining and the step of determining are not claimed.  Only the result of the determining is claimed.  If no determining occurs then no removal can occur.
Additionally, the claim only occurs if the status “lacks an access rule…”  However, as the Schoenberg access rules are generic then this also would never occur.
The Appellant states, “The Office alleges Nickerson discloses "removal of access rights." O.A., p. 20. This is incorrect. Paragraph [0031] of Nickerson only discloses functionality that "allows the Provider to assign/reassign Work Items to any staff member in the office with access to the Electronic Waiting Room."” The claim does not state how the removal occurs but only describes the conditions when removal could occur.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEAL SEREBOFF/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.